

116 S1992 RS: To amend the FAST Act to repeal a rescission of funds.
U.S. Senate
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 168116th CONGRESS1st SessionS. 1992IN THE SENATE OF THE UNITED STATESJune 26, 2019Mr. Barrasso (for himself, Mr. Carper, Mrs. Capito, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksJuly 31, 2019Reported by Mr. Barrasso, without amendmentA BILLTo amend the FAST Act to repeal a rescission of funds.
	
		1.Repeal of rescission
 (a)In generalSection 1438 of the FAST Act (Public Law 114–94; 129 Stat. 1432) is repealed. (b)Clerical amendmentThe table of contents in section 1(b) of the FAST Act (Public Law 114–94; 129 Stat. 1312) is amended by striking the item relating to section 1438.July 31, 2019Reported without amendment